Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-4, 6, 9, 15, 17, 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claims 1, 9 and 15, the recited amended limitation of causing the first channel to enter a sleep mode was not described in the specification in such a way, to convey that Applicant had possession of the claimed invention.  There is no support in the original disclosure for these limitations.  


Claims 2-4,6,9,17,19-20 are rejected based on dependency from claims 1, 9 and 15.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4, 6, 9, 15, 17, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 9, and 15, the recited amended limitations causing the first channel to enter a sleep mode would have been indefinite to one of ordinary skill in the art at the invention.  One of ordinary skill would not have known the metes and bounds of causing the first channel to enter a sleep mode.  Under one scenario, sleep mode is when the device retains minimal power for functioning, but under an alternate scenario, sleep mode is when the device is shut down and there is no power.  Correction is required to show metes and bounds of this limitation, from the original disclosur4e.




Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat (US9405355) in view of Jeddeloh (US20140032939), and Thakkar (US 20130254562) and Simerai (US 20070143640)
As per claim 1. Bahirat discloses A method comprising: receiving and buffering multiple memory requests for memory commands of first and second types at a memory system (Bahirat: "Also, power is consumed by the memory devices (e.g., in association with executing commands provided by the SSD controller)" (column 2, lines 46-48); "FIG. 2 is a timing diagram associated with power management in accordance with a number of embodiments of the present disclosure. The timing diagram illustrates transfer times 222-1 to 222-8 associated with transferring an amount of data (e.g. a number of pages) from a controller ; initiating memory commands of the first type at a first channel of the memory system over a first interval (Bahirat: "FIG. 2 is a timing diagram associated with power management in accordance with a number of embodiments of the present disclosure. The timing diagram illustrates transfer times 222-1 to 222-8 associated with transferring an amount of data (e.g. a number of pages) from a controller (e.g., controller 108) to a memory (e.g., memory devices 110-1 to 110-M) via a number of I/O busses 213-1 to 213-8 corresponding to a respective number of memory channels, as well as respective programming times 224-1 to 224-8 associated with programming the transferred data to the memory (e.g., responsive to a host command)" (column 5, lines 45-55));  … and not initiating memory commands of either the first type or the second type on a second channel of the memory system (Bahirat: Figures 5. Where operations are performed in staggered manner through throttled control. Channels 3-8 demonstrate channels not initiating memory commands of either types while commands are initiated at channel 1.); initiating memory commands of the first type at a third channel of the memory system over the first interval (Bahirat: Figure 5. The timing diagram shows that times associated with transferring of ; and staggering at least a portion of a first memory command of the first type on the first channel to offset a command power peak portion of the first memory command and a command power peak portion of a second memory command of the first type on the third channel (Bahirat: "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption  associated with transferring data between a controller ( e.g., controller 108) and a number of memory devices ( e.g., 110-1 to 110-M) by throttling a number of l/O busses (e.g., 113-1 to 113-M) without adjusting a transfer rate of the number of l/O busses" (column 5, lines 37-44); figures 2-5. Where operations are performed in staggered manner through throttled control.)  
Bahirat does not teach however, Jeddeloh teaches after the first interval, initiating memory commands of the second type at the first channel over a second interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control 
Bahirat and Jeddeloh are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Bahirat to include after the first interval, initiating memory commands of the second type at the first channel over a second interval as taught by Jeddeloh since doing so would provide the benefit of [Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (pararaph 0032, lines 1-6)].
Therefore, it would have been obvious to combine Bahirat and Jeddeloh for the benefit of creating the method as specified in claim 1.


		determining a current power usage estimate based upon a number of active channels and a scheduling of intervals for each active command type on each active channel (e.g., power arbitration process, wherein power requests originating from various flash memory channels are organized and served by a power arbiter unit (PAB), based on an associated priority designation, 0018; indication as to how much power is needed to service a particular power request, or an indication as to a duration of time, 0020),
		
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat and Jeddeloh, with Thakkar, providing the benefit of controlling power delivery to flash memory based on a power budget (see Thakkar, 0027) for power delivery to memory devices and to channels of flash storage device (0002), without exceeding power budget (0019).

Bahirat in view of Jeddeloh and Thakkar does not disclose, but  Simerai discloses 
				
calculating a power budget error based upon the power estimate and a power budge, the power budget error describing the extent to which the current power usage estimate exceeds the power budget;  determining that the power budget error exceeds a threshold (e.g., power management controller 152 will permit various amount of activity below an activity level threshold of "low activity," above which it institute power-conserving measures. Accordingly, if power management controller 152 detects that the disk drive is operating at higher than a "low activity" (i.e., an activity level threshold), , 0028).
	responsive to determining that the power budget error exceeds the threshold, causing the first channel to enter a sleep mode (e.g., then to comply with power budget 178.. management controller 152 can decrease the frequency and/or core voltages so that the power budget 178 is not exceeded, 0028;  manage power consumption of the components while processor 102 is in an idle state (e.g., it is in a sleep mode), 0022; an idle state, 0035).

selectably monitoring power of processors and peripheral devices (see Simerai, 0018), Advantageously, power management controller 106 is programmable in-situ so that it at any time can modify its power management criteria and methods with which it manages power, thereby adapting its power management actions to consider differing rates of power consumption due to additions, deletions, or substitutions of processors and peripheral devices (0018, 0005).


As per claim 2. Bahirat teaches wherein the first channel and the second channel are configured to couple a memory controller to two or more memory die of the memory system (Bahirat: "Power is also consumed by bus and/or interface circuitry in association with transferring data between an SSD controller and a memory (e.g., a number of memory devices, such as NAND dies)" (column 2, lines 43-46); fig. 1, memory devices 110-1 through 110-M).  
As per claim 9. A memory system comprising: multiple memory die (Bahirat: Fig. 1, memory devices 110-1 through 110-M); a controller coupled to each memory die of the multiple memory die with one or more channels (Bahirat: Fig. 1, controller 108, channels 114-1 through 114-M), the controller configured to receive multiple memory requests and service the requests using the multiple memory die within a power budget (Bahirat: "Also, power is consumed by the memory devices ( e.g., in association with executing commands provided by the SSD controller)" (column 2, lines 46-48); "FIG. 2 is a timing diagram associated with power management in accordance with a number of embodiments of the present disclosure. The timing diagram illustrates transfer times 222-1 to 222-8 associated with transferring an amount , wherein the multiple memory requests can include read requests and write requests (Bahirat: "The controller 108 can communicate with the memory (e.g., memory devices 110-1 to 110-M) to control data read, write, and erase operations, among other operations" (column 4, lines 47-49)); … , via the first channel (Bahirat: Fig. 1, channel 114-1), to a first one or more memory die of the multiple memory die for a first interval (Bahirat: "FIG. 2 is a timing diagram associated with power management in accordance with a number of embodiments of the present disclosure. The timing diagram illustrates transfer times 222-1 to 222-8 associated with transferring an amount of data (e.g. a number of pages) from a controller (e.g., controller 108) to a memory (e.g., memory devices 110-1 to 110-M) via a number of I/O busses 213-1 to 213-8 corresponding to a respective number of memory wherein the memory controller is further configured, for a second channel, to not initiate either read requests of the multiple memory requests or write requests of the multiple memory request, via the second channel, to a second one or more memory die of the plurality of memory die during the first interval (Bahirat: Figures 5. Where operations are performed in staggered manner through throttled control. Channels 3-8 demonstrate channels not initiating memory commands of either types while commands are initiated at channel 1); … a third channel and via the third channel (Bahirat: Fig. 2-5, CH3) … wherein the memory controller is configured to stagger at least a portion of the read requests via the first channel to offset command power peak portions of a first read operation on the first channel and command power peak portions of a second read operation on the third channel (Bahirat: "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption  associated with transferring data between a controller ( e.g., controller 108) and a number of memory devices ( e.g., 110-1 to 110-M) by throttling a number of l/O busses (e.g., 113-1 to 113-M) without adjusting a transfer rate of the number of l/O busses" (column 5, lines 37-44); figures 2-5. Where operations are performed in staggered manner through throttled control.)
Bahirat does not teach wherein the memory controller is further configured, for a first channel, to initiate only read requests of the multiple memory requests and to initiate only write requests of the multiple memory requests, via the first channel, to the first one or more memory die of the multiple memory die for a second interval following the first interval to perform the multiple memory requests of the memory system within the power budget; to initiate only read requests of the multiple memory requests, via the third channel, to a third one or more memory die of the multiple memory die for the first interval; however, Jeddeloh teaches wherein the memory controller is further configured, for a first channel, to initiate only read requests of the multiple memory requests (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)) and to initiate only write requests of the multiple memory requests, via the first channel, to the first one or more memory die of the multiple memory die for a second interval following the first interval to perform the multiple memory requests of the memory system within the power budget (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power to initiate only read requests of the multiple memory requests, via the third channel, to a third one or more memory die of the multiple memory die for the first interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Bahirat with Jeddeloh since doing so would provide the benefit of [Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (pararaph 0032, lines 1-6)].
Therefore, it would have been obvious to combine Bahirat and Jeddeloh for the benefit of creating the method as specified in claim 1.
Bahirat in view of Jeddeloh does not disclose, but Thakkar discloses 
		determining a power estimate based upon a number of active channels and a scheduling of intervals for each active command type on each active channel (e.g., power arbitration process, wherein power requests originating from various flash memory channels are organized and served by a power arbiter unit (PAB), based on an associated priority 
				
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat and Jeddeloh, with Thakkar, providing the benefit of controlling power delivery to flash memory based on a power budget (see Thakkar, 0027) for power delivery to memory devices and to channels of flash storage device (0002), without exceeding power budget (0019).

Bahirat in view of Jeddeloh and Thakkar does not disclose, but  Simerai discloses 
				
	calculating a power budget error based upon the power estimate and a power budge, the power budget error describing the extent to which the current power usage estimate exceeds the power budget;  determining that the power budget error exceeds a threshold (e.g., power management controller 152 will permit various amount of activity below an activity level threshold of "low activity," above which it institute power-conserving measures. Accordingly, if power management controller 152 detects that the disk drive is operating at higher than a "low activity" (i.e., an activity level threshold), , 0028).
	responsive to determining that the power budget error exceeds the threshold, causing the first channel to enter a sleep mode (e.g., then to comply with power budget 178.. management controller 152 can decrease the frequency and/or core voltages so that the power budget 178 is not exceeded, 0028;  manage power consumption of the components while processor 102 is in an idle state (e.g., it is in a sleep mode), 0022; an idle state, 0035).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat and Jeddeloh, with Thakkar,with Simerai,  providing the benefit of selectably monitoring power of processors and peripheral devices (see Simerai, 0018), Advantageously, power management controller 106 is programmable in-situ so that it at any time can modify its power management criteria and methods with which it manages power, thereby adapting its .

8.	Claims 3-4, 6, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat (US9405355) in view of Jeddeloh (US20140032939) and Thakkar (cited above), and Simerai (cited above) as applied to claims 1 and 15 above, and further in view of Park (“A Comprehensive Study of Energy Efficiency And Performance of Flash-based SSD”).

As per claim 3. Bahirat does not teachhowever, Jeddeloh teaches wherein the initiating memory commands of the first type in the first channel includes performing only read operations via the first channel during the first interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)).
wherein the memory commands of the first type are read operations, and wherein read operations have a first power profile with a command peak portion at a first power level followed by a data transfer portion at a second power level different than the first power level (Park: Fig. 10(a); "Fig. 10 shows the power consumption of SSD reads. SSDs consume similar power for both random and sequential read operations. Power consumption grows as the throughput grows. The amount of increased power is due to the increased transferring operation" (page 362)).

Bahirat, Jeddeloh, and Thakkar and Park are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Bahirat in view of Jeddeloh and Thakkar to include wherein the memory commands of the first type are read operations, and wherein read operations have a first power profile with a command peak portion at a first power level followed by a data transfer portion at a second power level different than the first power level as taught by Park since doing so would provide the benefit of [Park: "However, the existing analysis was only for performance, and not for power consumption or energy efficiency of SSDs. In this paper, we evaluate four commodity SSDs with various characteristics in terms of performance, power consumption and energy efficiency at both block level and filesystem level. Also, based on the evaluation results, we infer the internal configurations of the SSDs and 
Therefore, it would have been obvious to combine Bahirat, Jeddeloh, and Thakkar and Park for the benefit of creating the method as specified in claim 3.

As per claim 4. Bahirat in view of Jeddeloh and Thakkar does not teach however, Park teaches wherein the first power level is lower than the second power level (Park: Fig. 10(a); "Fig. 10 shows the power consumption of SSD reads. SSDs consume similar power for both random and sequential read operations. Power consumption grows as the throughput grows. The amount of increased power is due to the increased transferring operation" (page 362)).

As per claim 6. Bahirat in view of Jeddeloh and Thakkar does not teach however, Park teaches wherein the memory commands of the second type are write operations, and wherein write operations have a receive data transfer at a third power level followed by a plurality of command power peaks at a fourth power level different than the third power level (Park: Figures 9 and 10(b)).

As per claim 15. The rationale in the rejection of claims 1 and 3 is herein incorporated.
Further for claim 15, Bahirat in view of Jeddeloh does not disclose, but Thakkar discloses 
		determining a current power usage estimate based upon a number of active channels and a scheduling of intervals for each active command type on each active channel (e.g., power arbitration process, wherein power requests originating from various flash memory channels are organized and served by a power arbiter unit (PAB), based on an associated 
		
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat and Jeddeloh, with Thakkar, providing the benefit of controlling power delivery to flash memory based on a power budget (see Thakkar, 0027) for power delivery to memory devices and to channels of flash storage device (0002), without exceeding power budget (0019).

Bahirat in view of Jeddeloh and Thakkar does not disclose, but  Simerai discloses 
	calculating a power budget error based upon the power estimate and a power budge, the power budget error describing the extent to which the current power usage estimate exceeds the power budget;  determining that the power budget error exceeds a threshold (e.g., power management controller 152 will permit various amount of activity below an activity level threshold of "low activity," above which it institute power-conserving measures. Accordingly, if power management controller 152 detects that the disk drive is operating at higher than a "low activity" (i.e., an activity level threshold), , 0028).
	responsive to determining that the power budget error exceeds the threshold, causing the first channel to enter a sleep mode (e.g., then to comply with power budget 178.. management controller 152 can decrease the frequency and/or core voltages so that the power budget 178 is not exceeded, 0028;  manage power consumption of the components while processor 102 is in an idle state (e.g., it is in a sleep mode), 0022; an idle state, 0035).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat and Jeddeloh, with Thakkar, with Simerai,  providing the benefit of selectably monitoring power of processors and peripheral devices (see Simerai, 0018), Advantageously, power management controller 106 is programmable in-situ so that it at any time can modify its power management criteria and methods with which it manages power, thereby adapting its 


As per claim 17. The rationale in the rejection of claim 4 is herein incorporated.
As per claim 19. The rationale in the rejection of claim 6 is herein incorporated.
As per claim 20. Bahirat teaches initiating memory commands of the first second  (Bahirat: Figure 5. The timing diagram shows that times associated with transferring of data, responsive to a host command, could overlap between the various channels. Where operations are performed in staggered manner through throttled control); and staggering at least a portion of the write write read during the second interval (Bahirat: "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption  associated with transferring data between a controller ( e.g., controller 108) and a number of memory devices ( e.g., 110-1 to 110-M) by throttling a number of l/O busses (e.g., 113-1 to 113-M) without adjusting a transfer rate of the number of l/O busses" (column 5, lines 37-44); figures 2-5. Where operations are performed in staggered manner through throttled control.)  
Bahirat does not teach initiating memory commands of the second type at the first channel of the memory system over the second interval; however, Jeddeloh initiating memory commands of the second type at the first channel of the memory system over the second interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)).

Response to Amendment
Applicant's arguments with respect to the 35 USC 103 rejections filed on 1/27/2022 have been fully considered but are moot in view of the rejection.
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
For claims 1, 9 and 15, Applicant argues that the amended limitations relating to power budget error … sleep are not disclosed by the previously cited references. 
In this Office Action, Simerai, in combination with the other cited references renders the amended limitations as obvious.


	calculating a power budget error based upon the power estimate and a power budge, the power budget error describing the extent to which the current power usage estimate exceeds the power budget;  determining that the power budget error exceeds a threshold (e.g., power management controller 152 will permit various amount of activity below an activity level threshold of "low activity," above which it institute power-conserving measures. Accordingly, if power management controller 152 detects that the disk drive is operating at higher than a "low activity" (i.e., an activity level threshold), , 0028).
	responsive to determining that the power budget error exceeds the threshold, causing the first channel to enter a sleep mode (e.g., then to comply with power budget 178.. management controller 152 can decrease the frequency and/or core voltages so that the power budget 178 is not exceeded, 0028;  manage power consumption of the components while processor 102 is in an idle state (e.g., it is in a sleep mode), 0022; an idle state, 0035).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat and Jeddeloh, with Thakkar, with Simerai,  providing the benefit of selectably monitoring power of processors and peripheral devices (see Simerai, 0018), Advantageously, power management controller 106 is programmable in-situ so that it at any time can modify its power management criteria and methods with which it manages power, thereby adapting its power management actions to consider differing rates of power consumption due to additions, deletions, or substitutions of processors and peripheral devices (0018, 0005).

For claims, 2, 3, 4, 6, 17, 19 and 20, Applicant’s arguments are based on arguments for claims 1, 9 and/or 15, addressed above.	
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 6/16/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135